Title: To James Madison from Frederick Jacob Wichelhausen, 10 December 1807
From: Wichelhausen, Frederick Jacob
To: Madison, James



Sir:
Bremen, the 10th. Decemr. 1807.

I beg leave to confirm herewith the contents of my last Respects of the 5th. & Inst. and in addition thereto, have still the honor to inclose you herewith, a copy of the new decree of the Emperor Napoleon, concerning the navigation on the rivers Elbe and Weser, passed on the 13th. Ult: and published in Hamburg on the 8th. Inst.; should you deem it proper, it might be inserted in the newspapers of the U. S. for the government of our merchants trading to these rivers.  With the highest Esteem, I have the honor to subscribe, Sir, Your most obedient and humble Servant

Fredk. Jacob Wichelhausen

